                 Case 2:20-cv-01113-TSZ Document 19 Filed 12/16/20 Page 1 of 6



                                                                          The Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8   BRENT FREI,
 9                                                         CASE NO. 2:20-cv-01113-TSZ
                                    Plaintiff,
10                                                         AGREEMENT REGARDING
                     v.                                    DISCOVERY OF ELECTRONICALLY
11                                                         STORED INFORMATION AND ORDER
     FEDERAL INSURANCE COMPANY,
12                                  Defendant.
13

14          The parties hereby stipulate to the following provisions regarding the discovery of
15   electronically stored information (“ESI”) in this matter:
16
     A.     General Principles.
17          1.       An attorney’s zealous representation of a client is not compromised by conducting
18   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
19   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
20   contributes to the risk of sanctions.
21          2.       The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in
22   each case when formulating a discovery plan. To further the application of the proportionality
23   standard in discovery, requests for production of ESI and related responses should be reasonably
24   targeted, clear, and as specific as possible.
25

26

     AGREEMENT REGARDING DISCOVERY OF
     ELECTRONICALLY STORED INFORMATION AND
                                                                          SUMMIT LAW GROUP, PLLC
                                                                            315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 1                                                               SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-01113-TSZ                                                   Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
                  Case 2:20-cv-01113-TSZ Document 19 Filed 12/16/20 Page 2 of 6



     B.      ESI Disclosures.
 1
             Within 60 days after the Rule 26(f) conference, or at a later time if agreed to by the parties,
 2
     each party shall disclose:
 3
             1.       Custodians. The five custodians most likely to have discoverable ESI in their
 4
     possession, custody or control. The custodians shall be identified by name, title, connection to the
 5
     instant litigation, and the type of the information under his/her control.
 6
             2.       Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared
 7
     drives, servers, etc.), if any, likely to contain discoverable ESI.
 8
             3.       Third-Party Data Sources. A list of third-party data sources, if any, likely to
 9
     contain discoverable ESI (e.g., third-party email and/or mobile device providers, “cloud” storage,
10
     etc.) and, for each such source, the extent to which a party is (or is not) able to preserve
11
     information stored in the third-party data source.
12
             4.       Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
13
     (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the
14
     data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).
15
     C.      Preservation of ESI.
16
             The parties acknowledge that they have a common law obligation to take reasonable and
17
     proportional steps to preserve discoverable information in the party’s possession, custody or
18
     control. With respect to preservation of ESI, the parties agree as follows:
19
             1.       Absent a showing of good cause by the requesting party, the parties shall not be
20
     required to modify the procedures used by them in the ordinary course of business to back-up and
21
     archive data; provided, however, that the parties shall preserve all discoverable ESI in their
22
     possession, custody or control.
23
             2.       All parties shall supplement their disclosures in accordance with Rule 26(e) with
24
     discoverable ESI responsive to a particular discovery request or mandatory disclosure where that
25

26

     AGREEMENT REGARDING DISCOVERY OF
     ELECTRONICALLY STORED INFORMATION AND
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 2                                                                 SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-01113-TSZ                                                     Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
                 Case 2:20-cv-01113-TSZ Document 19 Filed 12/16/20 Page 3 of 6




 1   data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)–(2)

 2   below).

 3          3.       Absent a showing of good cause by the requesting party, the following categories

 4   of ESI need not be preserved:

 5                   a.      Deleted, slack, fragmented, or other data only accessible by forensics.

 6                   b.      Random access memory (RAM), temporary files, or other ephemeral data

 7   that are difficult to preserve without disabling the operating system.

 8                   c.      On-line access data such as temporary internet files, history, cache, cookies,

 9   and the like.

10                   d.      Data in metadata fields that are frequently updated automatically, such as

11   last-opened dates (see also Section (E)(5)).

12                   e.      Back-up data that are substantially duplicative of data that are more

13   accessible elsewhere.

14                   f.      Server, system or network logs.

15                   g.      Data remaining from systems no longer in use that is unintelligible on the

16   systems in use.

17                   h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or

18   from mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided that a copy

19   of all such electronic data is routinely saved elsewhere (such as on a server, laptop, desktop

20   computer, or “cloud” storage).

21   D.     Privilege.
22          1.       With respect to privileged or work-product information generated after the filing

23   of the complaint, parties are not required to include any such information in privilege logs.

24          2.       Activities undertaken in compliance with the duty to preserve information are

25   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

26

     AGREEMENT REGARDING DISCOVERY OF
     ELECTRONICALLY STORED INFORMATION AND
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 3                                                                 SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-01113-TSZ                                                     Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
                  Case 2:20-cv-01113-TSZ Document 19 Filed 12/16/20 Page 4 of 6




 1           3.        Information produced in discovery that is protected as privileged or work product

 2   shall be immediately returned to the producing party, and its production shall not constitute a

 3   waiver of such protection, if: (i) such information appears on its face to have been inadvertently

 4   produced or (ii) the producing party provides notice within 15 days of discovery by the producing

 5   party of the inadvertent production.

 6   E.      ESI Discovery Procedures.
 7           1.        On-site inspection of electronic media. Such an inspection shall not be permitted

 8   absent a demonstration by the requesting party of specific need and good cause or by agreement

 9   of the parties.

10           2.        Search methodology. To the extent needed, the parties shall timely attempt to

11   reach agreement on appropriate search terms, or an appropriate computer- or technology-aided

12   methodology, before any such effort is undertaken. The parties shall continue to cooperate in

13   revising the appropriateness of the search terms or computer- or technology-aided methodology.

14   In the absence of agreement on appropriate search terms, or an appropriate computer- or

15   technology-aided methodology, the following procedures shall apply:

16                     a.     A producing party shall disclose the search terms or queries, if any, and

17   methodology that it proposes to use to locate ESI likely to contain discoverable information. The

18   parties shall meet and confer to attempt to reach an agreement on the producing party’s search

19   terms and/or other methodology.

20                     b.     If search terms or queries are used to locate ESI likely to contain

21   discoverable information, a requesting party is entitled to no more than 5 additional terms or

22   queries to be used in connection with further electronic searches absent a showing of good cause

23   or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the

24   requesting party within 14 days of receipt of the producing party’s production.

25                     c.     Focused terms and queries should be employed; broad terms or queries,

26   such as product and company names, generally should be avoided. Absent a showing of good

     AGREEMENT REGARDING DISCOVERY OF
     ELECTRONICALLY STORED INFORMATION AND
                                                                           SUMMIT LAW GROUP, PLLC
                                                                             315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 4                                                                SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-01113-TSZ                                                    Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
                   Case 2:20-cv-01113-TSZ Document 19 Filed 12/16/20 Page 5 of 6




 1   cause, each search term or query returning more than 250 megabytes of data are presumed to be

 2   overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file

 3   types.

 4                     d.     The producing party shall search both non-custodial data sources and ESI

 5   maintained by the custodians identified above.

 6            3.       Format. All electronically-stored information (“ESI”) and scanned paper provided

 7   in response to these requests should be produced in a structured format including industry standard

 8   load files, Bates numbered image files, native files and searchable document-level text files. PDFs

 9   are to be in produced as individual document PDFs in searchable, bates-numbered PDF format, as

10   TIFFs, with a Concordance compatible load file (with companion text-delimited files ending with

11   file extension DAT and OPT). ESI that does not readily convert to PDF, including Excel

12   spreadsheet and PowerPoint files, should be produced natively and assigned a single bates

13   number. Documents produced in searchable, bates-numbered PDF or TIFF format should be

14   named to match the beginning Bates number associated with the file. ESI produced in response to

15   these requests should include the following metadata fields: bates start, bates end, doc type,

16   custodian (and duplicate custodians), author, file name and size, original file path, date created,

17   date modified and hash value. In the case of email, in addition to the preceding metadata, please

18   include: date sent and/or received author/from, recipient/to, cc, bee, title/subject, att_family field

19   (or a field similar to this that links any attachments to the parent email). For each document

20   produced in response to these requests, please produce a corresponding load file containing docid

21   and path (i.e., ABCOOOOJ ,Prod OJ\Images\00\ABCOOOOJ.pdf). Please contact the

22   undersigned attorneys if you have any concerns about appropriate format for the production of

23   ESI.

24            4.       De-duplication. The parties may de-duplicate their ESI production across

25   custodial and non-custodial data sources after disclosure to the requesting party.

26

     AGREEMENT REGARDING DISCOVERY OF
     ELECTRONICALLY STORED INFORMATION AND
                                                                            SUMMIT LAW GROUP, PLLC
                                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 5                                                                 SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-01113-TSZ                                                     Telephone: (206) 676-7000
                                                                                       Fax: (206) 676-7001
              Case 2:20-cv-01113-TSZ Document 19 Filed 12/16/20 Page 6 of 6




 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2          DATED this 15th day of December, 2020.

 3   SUMMIT LAW GROUP PLLC                         SOHA & LANG, P.S.
 4   By s/ Lawrence C. Locker                      By s/ Geoffrey C. Bedell
     By s/ Philip S. McCune                           Geoffrey C. Bedell, WSBA #28837
 5      Phillip McCune, WSBA #21081                   1325 Fourth Avenue, Suite 2000
        Lawrence C. Locker, WSBA #15819               Seattle, WA 98101-2570
 6      315 Fifth Avenue S., Suite 1000               (206) 624-1800
        Seattle, WA 98104-2682                        bedell@sohalang.com
 7      (206) 676-7000
        philm@summitlaw.com                        WILEY REIN, LLP
 8      larryl@summitlaw.com
                                                   By s/ Daniel J. Standish
 9   Attorneys for Plaintiff Brent Frei            By s/ Matthew W. Beato
                                                      Daniel J. Standish (pro hac vice)
10                                                    Matthew W. Beato (pro hac vice)
                                                      1776 K Street
11                                                    Washington, DC 20006
                                                      (202) 719-7130
12                                                    (202) 719-7518
                                                      dstandish@wiley.law
13                                                    mbeato@wiley.law
14                                                 Attorneys for Defendant Federal Insurance
                                                   Company
15
                                              ORDER
16

17          Pursuant to the stipulation, IT IS SO ORDERED.
18          DATED this 16th day of December, 2020.
19

20

21
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
22

23

24

25

26

     AGREEMENT REGARDING DISCOVERY OF
     ELECTRONICALLY STORED INFORMATION AND
                                                                    SUMMIT LAW GROUP, PLLC
                                                                      315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 6                                                         SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-01113-TSZ                                             Telephone: (206) 676-7000
                                                                               Fax: (206) 676-7001
